 



Exhibit 10.17.2
September 1, 2005
Cholestech Corporation
3347 Investment Blvd.
Hayward, CA 94545
Dear Mr. Pinckert:
     This letter amendment (this “Amendment”) is to confirm the changes agreed
upon between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) and CHOLESTECH
CORPORATION (“Borrower”) to the terms and conditions of that certain letter
agreement between Bank and Borrower dated as of May 1, 2000, as amended from
time to time (the “Agreement”). For valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree
that the Agreement shall be amended as follows to reflect said changes.
     1. The Agreement is hereby amended by deleting “September 1, 2006” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “September 1, 2008,” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
September 1, 2005 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.
     2. Paragraph V.3 is hereby deleted in its entirety, and the following
substituted therefor:
          “3. Financial Statements. Provide to Bank all of the following, in
form and detail satisfactory to Bank:
          (a) not later than 120 days after and as of the end of each fiscal
year, a copy of 10K report filed with the Securities Exchange Commission,
prepared by Borrower;
          (b) not later than 60 days after and as of the end of each fiscal
quarter, a copy of 10Q report filed with the Securities Exchange Commission,
prepared by Borrower;
          (c) from time to time such other information as Bank may reasonably
request.
     3. Except as specifically provided herein, all terms and conditions of the
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Agreement shall have the same meaning when used herein.
This Amendment and the Agreement shall be read together, as one document.

 



--------------------------------------------------------------------------------



 



Cholestech Corporation
August 1, 2005
Page 2
     4. Borrower hereby remakes all representations and warranties contained in
the Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of Borrower’s acknowledgment set forth below there
exists no default or defined event of default under the Agreement or any
promissory note or other contract, instrument or document executed in connection
therewith, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute such a default or defined event of
default.
     Your acknowledgment of this Amendment shall constitute acceptance of the
foregoing terms and conditions.

          Sincerely,
WELLS FARGO BANK,
NATIONAL ASSOCIATION
   

         
 
  By:   /s/ Gregory Harris
 
       
 
      Gregory Harris
 
      Relationship Manager

Acknowledged and accepted as of September 8, 2005:
Cholestech Corporation

         
By:
  /s/ Warren E. Pinckert II    
 
 
 
Warren Pinckert    
 
  President, CEO    

 